Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 16 March 2022.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle frame member is “configurable as a wheeled vehicle”, as set forth in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "180" and "184" have both been used to designate the same element in Figure 15. Reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangum et al (WO 2017/079503) in view of Polakowski et al (2015/0034404).
	Per the majority of claim 1, Mangum et al discloses an assembly for a vehicle for operation on a surface (fig. 7-9}, comprising: a track chassis (24, 26, 30) operable to be connected to a vehicle frame member (22), wherein the track chassis includes: a skid assembly (24 fig. 11); a top assembly (26, fig. 11) ; a suspension assembly (156, fig. 11) having at least a shock assembly (252, 256, fig. 11) and (a torque arm assembly (254)). 
	Per claim 3, Mangum et al further discloses that the suspension assembly includes a forward torque arm connection (270) and a rearward torque arm connection (290): wherein the forward torque arm connection is fixed to the top assembly; and wherein the rearward torque arm connection is fixed to the skid assembly (fig. 11). 
	Per claims 4-5, Mangum et al further discloses that a first end of the shock assembly is fixed to the top assembly, and a second end of the shock assembly is fixed to the skid assembly (fig. 11). Furthermore, the shock assembly is fixed within the track chassis between the forward torque arm connection and the rearward torque arm connection (fig. 11). 
	Per claims 13-17, Mangum et al further discloses an engine (5}: and rider controls (10); wherein the rider controls are configurable to operate the engine based on a rider input (paragraph [0077]). Mangum et al discloses a frame member suspension system (ig. 15) connected between the vehicle frame member and the track chassis (ig. 7). D2 further discloses a track (36) moveable relative to the track chassis by power of the engine. Mangum et al discloses that the vehicle frame member (22), wherein the vehicle frame member is separate from the track chassis (fig. 9}. Mangum et al discloses a ski assembly (18) configured to be mounted to the vehicle frame member (fig. 1). The frame member is configurable as a wheeled vehicle.
	Regarding a portion of claim 1 and claim 2, While Mangum et al does not disclose that the arm assembly is a single torque arm assembly extending from a forward portion of the track chassis to a rear portion of the track chassis; this feature is taught by Polakowski et al. Polakowski et al teaches a suspension assembly (46, 84) having at least a shock assembly (paragraph [0035]) and a single torque arm assembly (24, fig. 14) that extends from near a forward portion of the track chassis to a rear portion of the track chassis (ig. 1A). Polakowski et al further teaches that the shock assembly includes 4 damper portion and a spring portion (fig. 5A and 5B). 	
	Regarding claims 6-7, Polakowski et al teaches that the single torque arm assembly includes a first torque arm (248) and a second torque arm (24c}. The first torque arm and the second torque arm both extend between the forward torque arm connection and the rearward torque arm connection (fig. 3A and 14). 
	Regarding claims 8-10, Polakowski et al teaches that the skid assembly and the top assembly are both operable to rotate relative to the single torque arm assembly (fig. 8 and paragraph [0041]). The shock assembly includes at least a first shock assembly (46) and a second shock assembly (84), wherein the first shock assembly is separated from the second shock assembly. 
	Therefore, from these teachings, one of ordinary skill in the art would find it obvious to apply the aforementioned teachings of Polakowski et al to the track chassis assembly of Mangum et al, as equivalent substitute configurations, dependent upon the desired suspension characteristics, load ratings, etc. based on the terrain upon which the vehicle will travel. 
	Regarding claims 18-23, Mangum et al as modified by Polakowski et al meets the limitations set forth therein.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangum et al in view of Polakowski et al as applied to claims 1-10 and 13-23 above, and further in view of Bedard et al (2013/0285339). Mangum et al as modified by Polakowski et al do not disclose the use of a suspension strap.
	Bedard et al teaches the use of an assembly for a vehicle for operation on a surface, comprising: a track chassis (fig. 2) operable to be connected to a vehicle frame member (seat 11), wherein the track chassis includes: a skid assembly (32). A top assembly (&); a suspension assembly (60, 64) having at least a shock assembly ((60) and Gi), a torque arm assembly (46). Bedard et al further teaches a strap (70) interconnecting the top and the skid (fig. 8).
	Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the assembly of Mangum et al as modified by Polakowski et al with a suspension strap, for the purpose of supporting the suspension assembly while also preventing over-flexure thereof. 

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. The Applicant argues that the rejection is based on hindsight reasoning. However, this is not the case. See section 9 below.
	The Applicant appears to argue that the torque arm assembly of Polakowski does not meet the limitation of a “single-torque arm assembly” by stating that the “swingarm 24 includes at least two tubes that extend from a front cross-shaft 18 to a rear cross-shaft 20”. However, this configuration looks substantially similar to the Applicant’s own invention. 
	The Applicant argues that the Examiner “provides a [sic] no reason for the combination” of the references, but then argues that the Examiner provides a “conclusory statement” of obviousness. Therefore, it is clear that a reason WAS provided, but that the Applicant finds if “conclusory”. This isn’t the case. The rejection sets forth a specific reasoning of why one of ordinary skill in the art would apply the teachings of Polakowski to the suspension system of Mangum; namely a substitute equivalent suspension arrangement, “dependent upon the desired suspension characteristics, load ratings, etc. based on the terrain upon which the vehicle will travel”. The Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
	The Applicant argues that the track chassis of the references is not “operable to be removably connected to a vehicle frame member”. However, BOTH of the references show a track chassis capable to be removably connected to a vehicle frame member. The Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
	The Applicant argues that neither reference shows the “vehicle frame member is configurable as a wheeled vehicle”. First, it should be noted that the Applicant’s drawings also fail to show this feature. Second, Mangum et al shows this feature, given the fact that the vehicle shown therein looks quite similar to that shown in the instant application. Again, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617